Title: To Alexander Hamilton from Le Roy and Bayard, 1 September 1791
From: Le Roy and Bayard
To: Hamilton, Alexander


Newyork 1 Septber 1791
Dr Sir!
Your Esteemed Favor of the 26 Ulto. only reached us this day, and that after the Sailing of the Packet. We were done drawing, or Should have been happy in Supplying you with a bill for £1000. Stg. We desired Mr. Mc.Evers to Spare you whatever he had left of those, we sent him for Sale. The Exchange we sold at was from 4½ to 4 p ct Cash. Probably we may again Shortly be drawing, when we will cheerfully furnish you with the Sum required if Still wanted. Constable is drawing now at 4½ p ct. We have this day received a Letter from a Committee chosen by the Subscribers [to the] National Bank, requesting that a meeting of the Stockholders may be called here, in order to devise some plan of coopperation as to voting for Directors. An opinion here we think Seems prevalent, as to the choice of Electors, wch. if we recollect, was what you wished to take place. We presume that a meeting Shortly will be called here. We Subscribe ourselves respectfully & with much Esteem   Dr Sir.   Your humble Servants
LeRoy & Bayard Alexander Hamilton Esqr
